Opinion by
Judge Pryor :
This case depends alone upon the testimony offered to support the claim of the appellant. The 'law and facts were submitted to the court and a judgment rendered for the defendant. Yet as it was the intention of the appellee to charge board and his mother to pay board, it authorized the allowance’ made by the court below. The son-in-law and relatives of the deceased state that the old woman said that the appellee was charging her board, and arbitrators had been called upon at one time to fix the amount to be paid, or to settle this question between the parties. It is not necessary that the price to be' paid should be fixed, or the manner in which the contract or agreement is to be fulfilled by either party; it is sufficient to authorize a recovery if the one expects to pay and the other to charge. In this case the appellee had the use of the mother’s farm by way of compensation, and the court below may have been liberal in allowing *40appellee’s set-off; but it was certainly not palpably wrong or against the decided weight of the testimony. Such a verdict by a jury would not be disturbed, and the finding by the court on the facts must be determined in the same way.
S. H. Bush, for appellant.
'Wilson & Hobson, for appellees.
Judgment affirmed.